Citation Nr: 1536971	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from February 22, 2011 to September 12, 2012 and in excess of 70 percent from September 13, 2012.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1966 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from February 2012, April 2012, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). In December 2014, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should consider these electronic records.


FINDINGS OF FACT

1. During the entire rating period on appeal, the Veteran's symptoms have resulted in deficiencies in most areas and have been characterized by flashbacks, nightmares, sleep disturbance, becoming angered easily, decreased concentration, hypervigilance, heightened startle response, being sensitive to loud noises, and occasional hallucinations.

2. The most probative evidence of record indicates that the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. For the rating period from February 22, 2011 to September 12, 2012, the criteria for a higher rating of 70 percent, but no higher, for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. For the rating period from September 13, 2012, the criteria for a higher rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for the assignment of a TDIU due to service-connected PTSD have been met for the entire rating period on appeal. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (the Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2011, prior to the initial adjudication of the claim in February 2012.

All available relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran and his friends and family members.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not indicated that he has any further evidence to submit to VA or which VA must obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The Appeals Management Center (AMC) substantially complied with the Board's December 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC provided the Veteran with authorizations so that he could identify his private treatment providers and associated the Veteran's updated VA treatment records with the claims file. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD was evaluated as 50 percent disabling from February 22, 2011 to September 12, 2012 and as 70 percent disabling from September 13, 2012 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9434. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2014).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). Under DSM-IV, a GAF score of 61-70 generally reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships. A score of 51-60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Scores of 41-50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 31 - 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").

From February 22, 2011 to September 12, 2012, the Veteran's PTSD has been rated as 50 percent disabling and from September 13, 2012, PTSD has been rated as 70 percent disabling. Viewing the evidence with the benefit of the doubt to the Veteran, the evidence is in approximate balance and a 70 percent rating, but no higher, will be granted.

The Veteran's February and March 2011 private treatment records, April 2011 VA medical examination, and March 2012 VA medical examination all show that the Veteran had symptoms meeting or approximating the criteria for a 70 percent rating. 

During his April 2011 medical examination undertaken to determine a diagnosis, the Veteran reported flashbacks and nightmares two times per week, re-experiencing traumas and avoiding remembrances. The Veteran was not socially isolated, spending time with his roommate and parents. He reported talking to other Veterans from his unit online. The Veteran reported sleeping 3 hours per night and that sometimes he doesn't sleep for several nights and then will sleep for 18 hours. The Veteran also reported getting angered easily, decreased concentration, hypervigilance, heightened startle response, and being sensitive to loud noises. The Veteran denied suicidal and homicidal ideation, a history of suicidal thinking, and mania. The Veteran reported occasional hallucinations. He was well groomed and without hygiene problems. He was very tangential and needed to be redirected throughout the exam. His affect was mostly constricted but he cried while discussing Vietnam. However, although the examiner found the Veteran had chronic and moderate PTSD, he was assigned a GAF score of 45, suggestive of serious impairment.

During the Veteran's March 2012 VA medical examination, he reported being unable to work due to his PTSD symptoms and missing a lot of time at work because of sleep issues. The Veteran reported that he had performed "odd jobs," such as general laboring, although he worked as a waiter and "host in a high rollers club" in casinos from 1982 to 1998. The examiner opined that he had insufficient information to make any meaningful comment regarding the Veteran's unemployability, although the Veteran's last regular employment ended in 1998 and  he became unemployed in 2003. The examiner specifically recommend that further testing be undertaken to determine unemployability. 

In October 2012, the Veteran reported nearly identical symptoms to those at his April 2011 VA medical examination. He was assigned a GAF score of 51. 

During his November 2012 VA medical examination, the Veteran reported a fair relationship with his daughter and grandchildren. He reported social isolation, as he had lost interest in many of the activities he used to enjoy. The Veteran also reported detachment in his social relationships but spending some time helping his parents with housework. The Veteran denied suicidal or homicidal ideation. The examiner noted that the Veteran had anxiety; chronic sleep impairment; speech intermittently illogical, obscure or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships. The examiner observed that the Veteran's manner was cooperative, his eye contact was fair, his speech was mildly pressured with irrelevant details, and his thought processes were logical and goal-directed. There was no evidence of hallucinations or delusions.

The Veteran reported symptoms of nightmares (almost nightly), intrusive memories (during the day that lasted 10 to 15 minutes depending on the trigger), distress when exposed to trauma reminders (triggers such as certain smells), physical reactions when exposed to trauma reminders (sweating, shaking, feeling chilled), avoidance of trauma reminders (Vietnam movies, news about the war, conversations about military experiences), feeling detached from others (family members, roommate, close friends), insomnia (sleeps 2 to 3 hours three to four days within a week, then crashes and sleep 30 hours one day a week), irritable outbursts (short-tempered, easily agitated), hypervigilance (watchful of people, tend to be more cautious, tries to "pick up the vibe" of other people), exaggerated startle response (loud gun-sounding noise) related to his combat experiences. He was assigned a GAF score of 45.

Significantly, while the examiner noted that "once" the Veteran's symptoms were under control and were more stable, he would be cable of securing gainful employment, he also noted the Veteran's conversation was marked by "irrelevant details" and that his psychiatric symptoms would be characterized by chronic subjective distress, irritability, guardedness, and "difficulty adapting to stressful circumstances," among others. 

Of note, both irrelevancy of speech and difficulty in adaptation to stressful circumstances are listed by regulation as warranting the assignment of a 70 percent rating. There was no indication in this point in the report, nor anywhere else, of at what point the Veteran's symptoms would be under control as alluded to by the examiner. 

In December 2013, the Veteran was again treated by VA for his mental health problems. Veteran indicated he was not interested in mental health treatment, did not feel he needed it and did not want continuous medication. The Veteran reported little interest or pleasure in doing things nearly every day; feeling down, depressed, or hopeless nearly every day; trouble falling or staying asleep or sleeping too much more than half the days; feeling tired or having little energy several days; poor appetite or overeating more than half the days; and trouble concentrating on things several days.  The Veteran also reported that his mental health problems made it somewhat difficult to do his work, take care of things at home, and get along with people. The Veteran reported no suicidal ideation. He was assigned a GAF score of 65.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The record indicates that while the Veteran's symptoms periodically vary, and while they clearly do not meet all specified criteria for a 70 percent rating, they need not in order for the benefit to be granted. The Veteran is generally not capable of sustaining any more than minimal stress or establishing effective relationships in a social or work setting over any significant period of time. Given this finding, the Board will grant a 70 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 

The criteria for a 100 percent rating are not met or approximated. The Veteran has never reported any symptoms tantamount or similar to those for a 100 percent rating: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name. 

The claim for a disability rating of 70 percent, but no greater, from February 22, 2011 to September 12, 2012 is granted. 

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected PTSD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected PTSD. A comparison of the Veteran's PTSD symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by flashbacks, nightmares, sleep disturbance, becoming angered easily, decreased concentration, hypervigilance, heightened startle response, being sensitive to loud noises, and occasional hallucinations. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's PTSD; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.

TDIU

The Veteran seeks entitlement to TDIU based on his service-connected PTSD. See, e.g., November 2012 VA Form 21-8940.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran's most recent employment was with a company apparently owned by the Veteran or his parents. Compare April 2011 VA medical examination with November 2012 Form 21-8940 and November 2012 Veteran Statement. The company may have been sold in 2005. Id. The Veteran states that he was last employed full time in 2001. November 2012 Form 21-8940. His education includes training received in the military, bartending school, and lifesaving training with the Red Cross. Id.

In November 2012, the Veteran was provided with a VA medical examination and opinion relating to his claim for TDIU. The examiner opined that the Veteran was capable of substantially gainful employment of some type. The examiner discussed the Veteran's work history during the entire period of appeal when rendering the opinion.

The examiner noted that the Veteran had been unemployed since 2004/2005. However, while employed, the examiner opined that the Veteran was able to adapt to routine work environments, understand/follow simple instructions and perform his job responsibilities well. The Veteran's disrupted occupational functioning is evidenced in reported frequent job changes, occasional difficulty getting along with coworkers, decreased work efficiency due to depression and chronic sleep impairment and mental health symptoms (irritability and anxiety), difficulties with extensive social interactions, and due to physical symptoms of pain. 

Marginal employment is not considered substantially-gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a). 

Since at least 2001, the Veteran has not been employed full time. The Veteran's last employment was for a family-owned business. Additionally, even the employment that the November 2012 VA examiner describes as a potential employment situation for the Veteran can be described as marginal employment. Resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. 

(ORDER ON NEXT PAGE)







ORDER

A rating of 70 percent for PTSD is granted, effective February 22, 2011.

A rating greater than 70 percent for PTSD is denied. 

A TDIU is granted, effective February 22, 2011.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


